Citation Nr: 1733097	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-15 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease, to include due to exposure to Agent Orange

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from July 1958 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied entitlement to service connection for heart disease to include due to Agent Orange exposure.

The Board is aware that there are two other issues on appeal-an increased rating for bilateral hearing loss and entitlement to a total disability rating for compensation based on individual unemployability. While such issues have been perfected on appeal, the RO has not certified them for review by the Board. Thus, the Board will not address these two issues at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not serve in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, and the most probative evidence is against a finding that the Veteran was exposed to an herbicide agent during service.
 
2. The Veteran's coronary artery disease did not have its onset in service nor was manifested within one year of separation. 



CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection-Coronary Artery Disease

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In regard to herbicide exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). The listed diseases include ischemic heart disease which is the category in which coronary heart disease is categorized. In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for heart disease, to include due to Agent Orange exposure.

The Veteran asserts that he has a heart disease related to his service, including as a result of Agent Orange exposure in Korea. The record shows that the Veteran served in Korea from December 1958 to December 1959. Thus, he did not meet the requirements for presumptive exposure to herbicide agents for veterans who served in the Korean DMZ. See 38 C.F.R. § 3.307(a)(6)(iv). The time period covered under the presumption is April 1, 1968 to August 31, 1971; a time period that postdates the Veteran's active duty service. Therefore, as his service is outside of the herbicide presumption under VA regulations, his heart disease cannot be presumed to be service connected based on exposure to Agent Orange or other herbicides. 

Also, in regard to herbicide exposure as a nexus to his coronary artery disease, a formal request was made in December 2010 of military records for evidence of any herbicide exposure for the Veteran throughout his entire military career and the returned information was that there were no records of exposure to herbicides. Although the Veteran may report that he was exposed to Agent Orange or other herbicides, with no presumption, the Board finds the military records more probative in determining the Veteran's herbicide exposure. No other potential nexus have been identified in the Veteran's records. 

The Veteran's service connection must be denied on a direct basis as well. The Board acknowledges that the Veteran has a current diagnosis of coronary artery disease. In order to be service connected on a direct basis, the evidence must show that the Veteran's coronary artery disease had its onset in service, that it manifested to a compensable degree within one year following service discharge, or is otherwise due to service. 

Service treatment records do not reflect that the Veteran was treated for or diagnosed with coronary artery disease or that he exhibited symptoms of such during service. In 1960, after being in service for two years, the Veteran underwent an examination, which showed that clinical evaluations of the heart, vascular system, and lungs and chest were normal. In a Report of Medical History that the Veteran completed at that time, he specifically denied shortness of breath, pain or pressure in his chest, or palpitation or pounding heart. Likewise, at his separation examination, clinical evaluations of the heart, vascular system, and lungs and chest were normal. In the Report of Medical History the Veteran completed at service discharge, he again denied shortness of breath, pain or pressure in his chest, or palpitation or pounding heart and described himself as being in "good health." 

Furthermore, the record does not reflect the Veteran having characteristic manifestations of coronary artery disease within one year following service discharge. In fact, when the Veteran was seen at VA in October 2000, a note indicated that a recent EKG showed probable left anterior hemi block, which the examiner noted was a new finding. The examiner wrote there was no history of chest pains or cardiac problems. Thus, the first showing of heart disease was more than 30 years following service discharge, and the wording used by the VA medical professional would indicate a recent onset of heart disease. This evidence tends to establish that coronary artery disease did not have its onset in service or within one year following service discharge. Additionally, there is no competent evidence attributing the Veteran's heart disease to service. The Veteran's statements that he believes his coronary artery disease is related to service are insufficient to establish the etiology of a complex disease process.

The most probative and credible evidence establishes that the Veteran does not have coronary artery disease that is related to service. To the extent that he has coronary artery disease, such was not manifest during service or within one year of separation. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). 

In conclusion, the most probative and credible evidence establishes that the coronary artery disease is unrelated to service or, specifically to Agent Orange exposure and therefore weighs against the Veteran's claim of entitlement to service connection for heart disease. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for coronary artery disease, to include due to exposure to Agent Orange, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


